Exhibit 10.29

 

EXECUTION COPY

 

FOURTH AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”) is
entered into as of July 1, 2005 by and among InSight Health Services Holdings
Corp., a Delaware corporation (the “Company”), the JWC Holders (as defined
below), the Halifax Holders (as defined below), the Management Holders (as
defined below) and the Additional Holders (as defined below).

 

RECITALS

 

A.                                  As a result of the consummation of the
transactions contemplated by the Agreement and Plan of Merger, dated as of
June 29, 2001 (the “Merger Agreement”), and of certain related transactions to
be consummated concurrently therewith, the Stockholders (as defined below) own
(and may hereafter acquire) certain shares of Common Stock (as defined below)
and certain options, warrants, securities and other rights to acquire from the
Company, by exercise, conversion, exchange or otherwise, shares of Common Stock
or securities convertible into Common Stock.

 

B.                                    The Stockholders entered into that certain
Stockholders Agreement dated as of June 29, 2001, which was superceded by that
certain Amended and Restated Stockholders Agreement dated as of October 17,
2001, which was superceded by that certain Second Amended and Restated
Stockholders Agreement dated as of February 8, 2002, which was superceded by
that certain Third Amended and Restated Stockholders Agreement dated as of
October 10, 2002 (the “Existing Agreement”) for the purpose of regulating
certain aspects of the Stockholders’ relationships with one another and with the
Company.

 

C.                                    Certain parties to the Existing Agreement
desire to amend the Existing Agreement in the manner set forth herein.

 

D.                                   Pursuant to 6.2(c) of the Existing
Agreement, the amendments to the Existing Agreement set forth herein require the
consent of the Company, the JWC Representative and the Halifax Representative to
become effective and binding on all of the parties to the Existing Agreement.

 

AGREEMENT

 

In consideration of the premises and the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the receipt
and sufficiency of which are acknowledged by all parties to this Agreement, the
parties to this Agreement mutually agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

For the purposes of this Agreement, the following terms shall be defined as
follows:

 

“Active Trading Market” shall mean the New York or American Stock Exchange or
the National Association of Securities Dealers, Inc.’s National Market System or
Small Capitalization System.

 

“Additional Holders” shall mean those Persons listed as Additional Holders on
the signature pages hereof and all Persons that became Stockholders as of the
date hereof and are designated as Additional Holders pursuant to Section 2.13
hereof.

 

An “Affiliate” of a specified Person shall mean a Person who, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with the specified Person and, when used with respect to
the Company or any Subsidiary of the Company, shall include any holder of
capital stock holding greater than 5% of the total number of outstanding shares
of Common Stock of the Company on a fully-diluted basis or any officer or
director of the Company or any Subsidiary of the Company.

 

“Board of Directors” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean any day, other than a Saturday, Sunday or legal
holiday, on which banks in New York, New York and Boston, Massachusetts are
permitted to be open for business.

 

“Call Event” shall have the meaning set forth in Section 2.5(a).

 

“Call Group” shall have the meaning set forth in Section 2.5(a).

 

“Call Option” shall have the meaning set forth in Section 2.5(a).

 

“Call Price” shall mean, as of any date, with respect to any Subject Securities,
a per share price equal to (a) the quotient of (i) the excess of (A) the product
of 5.25 times EBITDA, over (B) the aggregate amount of the Consolidated
Indebtedness as of the end of the period for which EBITDA is calculated, plus
(C) the amount of cash and cash equivalents of the Company and its Subsidiaries
as of the end of the period for which EBITDA is calculated which is not required
to fund the day-to-day operations of the Company and its Subsidiaries as
reasonably determined by the Board of Directors in good faith, divided by
(ii) the aggregate number of Common Stock Equivalents at the time of the
relevant Call Event or Put Event, as applicable, outstanding, minus, (b) in the
case of Vested Options, the per share exercise price payable in connection with
such Vested Options; provided, however, if the Board determines, in its sole and
absolute discretion, that the aforesaid formula yields a result that is
materially less than the per share fair market value of the Subject Securities,
the Board shall make such modifications to the

 

2

--------------------------------------------------------------------------------


 

aforesaid formula as the Board deems, in its sole and absolute discretion,
necessary and appropriate.

 

“Call Securities” shall have the meaning set forth in Section 2.5(a).

 

“Cause,” with respect to a Management Holder, shall have the meaning attributed
to it under the executed written employment agreement between such Management
Holder and the Company (or a Subsidiary thereof) or, in the absence of such
employment agreement, “Cause” shall mean the occurrence of any of the following
during the term of such Management Holder’s employment with the Company (or a
Subsidiary thereof):

 

(a)          such Management Holder has performed his duties negligently;

 

(b)                                  such Management Holder is guilty of
misconduct in connection with the performance of such Management Holder’s
duties;

 

(c)                                   such Management Holder has committed any
serious crime or offense;

 

(d)                                  such Management Holder has failed or
refused to comply with the oral or written policies or dirctives of the Board of
Directors; or

 

(e)                                   such Management Holder has breached any
provision or covenant contained in this Agreement.

 

“Common Stock” shall mean shares of Common Stock, par value $0.001 per share, of
the Company.

 

“Common Stock Equivalents” shall mean, as of any date, (a) all shares of Common
Stock outstanding as of such date and (b) all Vested Options, convertible
securities, warrants and other securities convertible, exchangeable into or
redeemable for Common Stock, which securities are vested and/or exercisable
within 60 days of the date of measurement.  Solely for the purposes of
Section 2.4, Common Stock Equivalents shall mean all shares of Common Stock and
all options, convertible securities, warrants and other securities convertible,
exchangeable into or redeemable for Common Stock, whether or not vested and/or
exercisable.

 

“Company Call Period” shall have the meaning set forth in Section 2.5(a)(i).

 

“Company Exclusive First Refusal Period” shall have the meaning set forth in
Section 2.2(a).

 

“Competitor” shall mean any existing or new firm that competes with the Company
in any activity in which the Company is currently engaged, or has plans to be
engaged in the future as disclosed or discussed at the meetings of the Board of
Directors.

 

“Consolidated Indebtedness” shall mean, as of any date, the aggregate amount
outstanding, on a consolidated basis, of (a) all obligations of the Company or
its Subsidiaries for

 

3

--------------------------------------------------------------------------------


 

borrowed money, (b) all obligations of the Company or its Subsidiaries evidenced
by bonds, debentures, notes or other similar instruments or upon which interest
charges are customarily paid, (c) all obligations of the Company or its
Subsidiaries for the deferred purchase price of property or services, except
current accounts payable arising in the ordinary course of business and not
overdue beyond such period as is commercially reasonable for the Company or its
Subsidiaries’ business, (d) all obligations of the Company or its Subsidiaries
under conditional sale or other title retention agreements relating to property
purchased by such Person and all capitalized lease obligations, (e) all payment
obligations of the Company or its Subsidiaries on or for currency protection
agreements, (f) all obligations of the Company or its Subsidiaries as an account
party under any letter of credit (excluding those supporting trade payables),
(g) all obligations of any third party secured by property or assets of the
Company or its Subsidiaries (regardless of whether or not such Person is liable
for repayment of such obligations) and (h) all guarantees of the Company or its
Subsidiaries.

 

“Cost Price” shall mean, with respect to any Subject Securities, the purchase
price, if any, per share of Common Stock or per Vested Option, as the case may
be, paid to the Company for such Subject Securities by the original holder
thereof or, if no shares were so purchased at the Closing (as defined in the
Merger Agreement), then the price per share paid by the JWC Holders; provided
that the Cost Price with respect to (i) Common Stock issued to the Management
Holders pursuant to an exercise of options granted under the Company’s 2001
Stock Option Plan shall equal $18.00 per share and (ii) options granted to the
Management Holders under the Company’s 2001 Stock Option Plan shall equal to
$9.63 per share.  If at any time the number of shares of Common Stock
outstanding is (a) increased by a stock dividend payable in shares of Common
Stock or by a subdivision or split-up of shares of Common Stock or (b) decreased
by a combination of shares of such Common Stock, the Cost Price per share of
Common Stock shall be adjusted upward or downward, as appropriate, to reflect
the decrease or increase in shares of Common Stock outstanding.

 

“Designated Employee” shall have the meaning set forth in Section 2.5(c).

 

“Disabled,” with respect to a Management Holder, shall have the meaning
attributed to it under the executed written employment agreement between such
Management Holder and the Company (or a Subsidiary thereof) or, in the absence
of such employment agreement, such Management Holder shall be deemed to have
become “Disabled” if, during the term of such Management Holder’s employment
with the Company (or a Subsidiary thereof), such Management Holder shall become
physically or mentally disabled, whether totally or partially, either
permanently or so that such Management Holder, in the good faith judgment of the
Board of Directors, is unable substantially and competently to perform his
duties on behalf of the Company for a period of 90 consecutive days or for 90
days during any six month period during the said term of employment.  In order
to assist the Board of Directors in making that determination, such Management
Holder shall, as reasonably requested by the Board of Directors, (i) make
himself available for medical examinations by one or more physicians chosen by
the Board and (ii) grant to the Board of Directors and any such physicians
access to all relevant medical information concerning him, arrange to furnish
copies of his medical records to the Board of Directors and use his best efforts
to cause his own physicians to be available to discuss his health with the Board
of Directors.

 

4

--------------------------------------------------------------------------------


 

“Dragalong Group” shall have the meaning set forth in Section 2.4.

 

“EBITDA” shall mean consolidated earnings of the Company and its Subsidiaries,
including equity in the earnings from non-consolidated subsidiaries, before
interest, taxes, depreciation, amortization and the management fee paid to JWC
Inc., Halifax Capital Partners or any of their respective Affiliates and after
deduction of all operating expenses, minority interests expenses and incentive
compensation, all as calculated in accordance with GAAP consistently applied, as
reflected in the Company’s most recently available audited consolidated
financial statements for the immediately preceding fiscal year.

 

“Excluded Securities” shall have the meaning set forth in Section 4.1(e).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute thereto, and the rules and regulations of the SEC
promulgated thereunder, all as the same shall be in effect from time to time.

 

“GAAP” shall mean the generally accepted accounting principles in the United
States of America, as such principles are changed from time to time, consistent
with those applied in the preparation of the financial statements of such
Person.

 

“Good Reason,” with respect to a Management Holder, shall have the meaning
attributed to it under the executed written employment agreement between such
Management Holder and the Company (or a Subsidiary thereof) or, in the absence
of such employment agreement, “Good Reason” shall be deemed to have occurred if,
other than for Cause, any of the following has occurred during the term of such
Management Holder’s employment with the Company (or a Subsidiary thereof):

 

(a)                               such Management Holder’s base salary has been
reduced, other than in connection with a reduction of executive compensation
imposed by the Board of Directors in response to negative financial results or
other adverse circumstances affecting the Company or its Subsidiaries; or

 

(b)                              the Company has reduced or reassigned, in any
material respect, the duties of such Management Holder as an employee of the
Company and such event has not been rescinded within 10 business days after such
Management Holder notifies the Company in writing that he objects thereto.

 

“Halifax Affirmative Board Vote” shall have the meaning set forth in
Section 4.2.

 

“Halifax Capital Partners” shall mean Halifax Capital Partners, L.P., a Delaware
limited partnership.

 

“Halifax Director” shall have the meaning set forth in Section 4.1(c).

 

5

--------------------------------------------------------------------------------


 

“Halifax Holder” shall mean each of those Persons listed as Halifax Holders on
the signature pages hereof and, after the date hereof, shall mean all such
Persons and Permitted Transferees of the Halifax Holders, other than those
transferees who qualify as JWC Holders or Management Holders immediately prior
to or upon such Transfer.

 

“Halifax Representative” shall have the meaning set forth in Section 6.9.

 

“Holder” shall have the meaning set forth in Section 3.1.

 

“Initiating Stockholder” shall have the meaning set forth in Section 2.3(a).

 

“Involuntary Transfer” shall have the meaning set forth in Section 2.9.

 

“Involuntary Transfer Notice” shall have the meaning set forth in Section 2.9.

 

“Involuntary Transferee” shall have the meaning set forth in Section 2.8.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit B attached hereto which is entered into pursuant to Section 2.13 hereof.

 

“JWC Equity Partners II” shall mean J.W. Childs Equity Partners II, L.P., a
Delaware limited partnership.

 

“JWC Holders” shall mean each of those Persons listed as JWC Holders on the
signature pages hereof and, after the date hereof, shall mean all such Persons
and Permitted Transferees of the JWC Holders, other than those transferees who
qualify as Halifax Holders or Management Holders immediately prior to or upon
such Transfer.

 

“JWC Inc.” shall mean J.W. Childs Associates, Inc., a Delaware corporation.

 

“JWC Representative” shall have the meaning set forth in Section 6.8.

 

“Lien” shall mean any lien, mortgage, pledge, security interest (as defined in
the New York Uniform Commercial Code), claim or other type of charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property and any financing statement filed in respect of any of the
foregoing.

 

“Management Holders” shall mean any Person listed as a Management Holder on the
signature pages hereof and shall also include (a) any director, officer or
employee of the Company or any of its Subsidiaries who hereafter becomes a
Stockholder and (b) Permitted Transferees of the Management Holders, unless
immediately prior to such Transfer such transferee was a JWC Holder or a Halifax
Holder.

 

“Material Transaction” means any material transaction in which the Company or
any of its Subsidiaries proposes to engage or is engaged, including a purchase
or sale of assets or

 

6

--------------------------------------------------------------------------------


 

securities, financing, merger, consolidation, tender offer or any other
transaction that would require disclosure pursuant to the Exchange Act, and with
respect to which the Board of Directors reasonably has determined in good faith
that compliance with this Agreement may reasonably be expected to either
materially interfere with the Company’s or such Subsidiary’s ability to
consummate such transaction in a timely fashion or require the Company to
disclose material, non-public information prior to such time as it would
otherwise be required to be disclosed.

 

“Merger Agreement” shall have the meaning set forth in Recital A.

 

“Offer Period” shall have the meaning set forth in Section 2.2(a).

 

“Offered Securities” shall have the meaning set forth in Section 5.1(a).

 

“Offeree Percentage” shall mean, as to each offeree, the fraction, expressed as
a percentage, the numerator of which is the total number of shares of Common
Stock Equivalents held by such offeree, and the denominator of which is the
total number of shares of Common Stock Equivalents held by all of the offerees.

 

“Offeror” shall have the meaning set forth in Section 2.2(a).

 

“Original Halifax Holders” shall mean the Halifax Holders as of the date of this
Agreement.

 

“Original JWC Holders” shall mean the JWC Holders as of the date of this
Agreement.

 

“Participating Offerees” shall have the meaning set forth in Section 2.4(a).

 

“Participation Notice” shall have the meaning set forth in Section 2.4(a).

 

“Participation Securities” shall have the meaning set forth in Section 2.4(a).

 

“Permitted Transfer” shall mean a Transfer that is not a Prohibited Transfer and
is one of the following:

 

(a)                                  a Transfer of any Subject Securities
between any JWC Holder, Halifax Holder or Management Holder and such
Stockholder’s spouse, children (whether natural, step or by adoption),
grandchildren (whether natural, step or by adoption) or parents or to a trust,
partnership or limited liability company solely for the benefit of one or more
of any of such Persons;

 

(b)                                 a Transfer of Subject Securities by a JWC
Holder to JWC Inc. or JWC Equity Partners II or to the limited partners,
co-investors, officers, employees or consultants of JWC Inc. or JWC Equity
Partners II or to a corporation or corporations or to a partnership or
partnerships, limited liability company or companies (or other entity for
collective investment, such as a fund) which is (and continues to be) an
Affiliate of or controlled by, controlling or

 

7

--------------------------------------------------------------------------------


 

under common control with JWC Inc. or JWC Equity Partners II (other than the
Company and its Subsidiaries);

 

(c)                                  a Transfer of Subject Securities by a
Halifax Holder to Halifax Capital Partners or to the limited partners,
co-investors, officers, employees or consultants of Halifax Capital Partners or
to a corporation or corporations or to a partnership or partnerships, limited
liability company or companies (or other entity for collective investment, such
as a fund) which is (and continues to be) an Affiliate of or controlled by,
controlling or under common control with Halifax Capital Partners;

 

(d)                                 a Transfer of Subject Securities between or
among the JWC Holders or the Halifax Holders;

 

(e)                                  a Transfer of Subject Securities between
any Stockholder who is a natural person and such Stockholder’s guardian or
conservator;

 

(f)                                    a bona fide pledge of Subject Securities
by a JWC Holder or a Halifax Holder to a bank or financial institution; and

 

(g)                                 Transfer of Subject Securities by a JWC
Holder or a Halifax Holder to a Management Holder who is not an Affiliate (other
than as an officer, employee, director or stockholder of the Company and its
direct or indirect Subsidiaries) of JWC Inc. or Halifax Capital Partners.

 

No Permitted Transfer shall be effective unless and until the transferee of the
Subject Securities so transferred executes and delivers to the Company an
executed Joinder Agreement in accordance with Section 2.13 hereof; provided,
however, that the Permitted Transfer to a bank or a financial institution
pursuant to clause (e) above shall be effective upon delivery of the Subject
Securities and such entity shall not execute and deliver an executed Joinder
Agreement in accordance with Section 2.13 hereof unless and until foreclosure or
similar action by any such pledgee.

 

“Permitted Transferee” shall mean, with respect to any Stockholder, any Person
who shall have directly or indirectly acquired and who shall hold any Subject
Securities pursuant to a Permitted Transfer from that Stockholder. 
Notwithstanding the foregoing, a Permitted Transferee shall not include any
Person that is in receivership, bankruptcy, insolvency, dissolution, liquidation
or any similar proceeding or any Person whose incompetence has been established
pursuant to a judicial determination.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated association, government or any agency or
political subdivision thereof, or any other entity.

 

“Preemptive Offer” shall have the meaning set forth in Section 5.1(a).

 

8

--------------------------------------------------------------------------------


 

“Preemptive Offer Acceptance Notice” shall have the meaning set forth in
Section 5.1(b).

 

“Preemptive Offer Period” shall have the meaning set forth in Section 5.1(a).

 

“Primary Shares” shall mean at any time the authorized but unissued shares of
Common Stock or shares of Common Stock held by the Company in its treasury.

 

“Prohibited Transfer” shall mean any Transfer of any Subject Security to a
Person which (a) may not be effected without registering the securities involved
under the Securities Act of 1933, as amended, (b) would result in the assets of
the Company constituting “Plan Assets” as such term is defined in the Department
of Labor regulations promulgated under the Employee Retirement Income Security
Act of 1974, as amended, (c) would cause the Company to be, be controlled by, or
be under common control with an “investment company” for purposes of the
Investment Company Act of 1940, as amended, (d) would require any securities of
the Company to be registered under the Exchange Act, (e) is a Competitor of the
Company (other than Transfers in accordance with Section 2.4) or (f) is in
violation of this Agreement.

 

A “Public Offering” shall mean the completion of a sale of shares of Common
Stock pursuant to a registration statement which has become effective under the
Securities Act, excluding a registration form relating solely to employee
benefit plans, or on a registration form which does not permit secondary sales
or does not include substantially the same information as would be required in a
Form S-1 or Form S-3 Registration Statement (or any successor forms) covering
the sale of Registrable Securities.

 

“Put Notice” shall have the meaning set forth in Section 2.6(a).

 

“Put Option” shall have the meaning set forth in Section 2.6(a).

 

“Put Period” shall have the meaning set forth in Section 2.6(a).

 

“Put Price” shall mean, as of any date, with respect to any Subject Securities,
a per share price equal to (a) the quotient of (i) the excess of (A) the product
of 4.75 times EBITDA, over (B) the aggregate amount of the Consolidated
Indebtedness as of the end of the period for which EBITDA is calculated, plus
(C) the amount of cash and cash equivalents of the Company and its Subsidiaries
as of the end of the period for which EBITDA is calculated which is not required
to fund the day-to-day operations of the Company and its Subsidiaries as
reasonably determined by the Board of Directors in good faith, divided by
(ii) the aggregate number of Common Stock Equivalents at the time of the
relevant Call Event or Put Event, as applicable, outstanding, minus, (b) in the
case of Vested Options, the per share exercise price payable in connection with
such Vested Options.

 

“Put Securities” shall have the meaning set forth in Section 2.6(a).

 

“Refused Securities” shall have the meaning set forth in Section 5.1(c).

 

9

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean, as of any date, with respect to any
Stockholder, (a) all shares of Common Stock held by such Stockholder as of such
date and (b) all shares of Common Stock that may be acquired as of such date by
such Stockholder upon exercise of Vested Options; provided that, as to any
particular Registrable Security, such security shall cease to be a Registrable
Security when (i) a registration statement (other than a registration statement
on Form S-8) with respect to the sale or exchange of such security shall have
become effective under the Securities Act and such security shall have been
disposed of in accordance with such registration statement, (ii) a registration
statement on Form S-8 with respect to such security shall have become effective
under the Securities Act, (iii) such security shall have been sold or acquired
in a Rule 144 Transaction, or (iv) such security (once issued) has ceased to be
outstanding.

 

“Rule 144 Transaction” means a transfer of Common Stock complying with Rule 144
under the Securities Act as such rule or a successor thereto is in effect on the
date of such transfer.

 

“Sale Request” shall have the meaning set forth in Section 2.4.

 

“Schedule of Stockholders” shall refer to the Schedule of Stockholders attached
hereto as Exhibit A.

 

“SEC” shall mean the Securities and Exchange Commission or successor agency or
commission of the United States federal government.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute thereto, and the rules and regulations of the SEC
promulgated thereunder, all as the same shall be in effect from time to time.

 

“Stockholder” shall mean any party hereto other than the Company, including any
Person who hereafter becomes a party to this Agreement pursuant to Section 2.13
hereof.

 

“Stockholder Group” shall mean any of (a) the JWC Holders, taken as a group,
(b) the Halifax Holders, taken as a group, (c) the Management Holders, taken as
a group, and/or (d) the Additional Holders, taken as a group.  The Company shall
not in any case be deemed to be a member of any Stockholder Group (whether or
not the Company holds or repurchases any Common Stock Equivalents).

 

“Stock Option Agreement” shall mean any stock option agreement between the
Company and an employee thereof.

 

“Subject Securities” shall mean any Common Stock or Common Stock Equivalents now
or hereafter held by any Stockholder.

 

“Subsidiary” with respect to any Person (the “parent”) shall mean any Person of
which such parent, at the time in respect of which such term is used, (a) owns
directly or indirectly more than 50% of the equity or beneficial interest, on a
consolidated basis, or (b) owns directly

 

10

--------------------------------------------------------------------------------


 

or controls with power to vote, indirectly through one or more Subsidiaries,
shares of capital stock or beneficial interest having the power to cast at least
a majority of the votes entitled to be cast for the election of directors,
trustees, managers or other officials having powers analogous to those of
directors of a corporation.  Unless otherwise specifically indicated, when used
herein, the term Subsidiary shall refer to a direct or indirect Subsidiary of
the Company.

 

“Third Party” shall mean any Person other than the Company.

 

“Transfer” shall mean to transfer, sell, assign, pledge, hypothecate, give,
grant or create a security interest in or Lien on, place in trust (voting or
otherwise), assign an interest in or in any other way encumber or dispose of,
directly or indirectly and whether or not by operation of law or for value, any
of the Subject Securities.

 

“Transfer Notice” shall have the meaning set forth in Section 2.2(a).

 

“Transfer Offer” shall have the meaning set forth in Section 2.2(a).

 

“Transfer Stock” shall have the meaning set forth in Section 2.2(a).

 

“Transferred Securities” shall have the meaning set forth in Section 2.8.

 

“Unmatured Shares” shall have the meaning set forth in Section 2.5(f).

 

“Vested Options” shall mean, as of any date, options, securities and other
rights to acquire from the Company, by exercise, conversion, exchange or
otherwise, shares of Common Stock or securities convertible into Common Stock,
which are vested and exercisable within 60 days of such date of measurement.

 

“Voting Stock” shall mean the Common Stock, Common Stock Equivalents and any
other securities of the Company entitled to vote at a meeting of the
Stockholders, including, but not limited to, with respect to the election of the
Board of Directors.

 

ARTICLE II

 

Rights With Respect To The Subject Securities

 

2.1                                 Limited Rights of Transfer.

 

(a)                                  Transfers.  Except for the JWC Holders, no
Stockholder shall Transfer all or any part of the Subject Securities at the time
held by such Stockholder.  Subject to Section 2.1(b), no Transfer of or attempt
to Transfer any Subject Securities in violation of the preceding sentence shall
be effective or valid for any purpose.  No Transfer of any Subject Securities
shall be effective or valid under this Section 2.1(a) if such Transfer
constitutes a Prohibited Transfer, or unless and until the transferee executes
and delivers to the Company a Joinder Agreement in accordance with Section 2.13
hereof;

 

11

--------------------------------------------------------------------------------


 

(b)                                 Exceptions.  Notwithstanding Section 2.1(a),
a Transfer may be effectively and validly made hereunder if such Transfer is not
a Prohibited Transfer and is either (i) a Permitted Transfer, (ii) made pursuant
to the registration rights granted under Article III hereof, (iii) made pursuant
to and/or following a Public Offering, (iv) made pursuant to Sections 2.2, 2.3
(as a Participating Offeree), 2.4 or 2.5 or (v) made with the written consent of
the holders of a majority of the Common Stock Equivalents at the time held by
the JWC Holders (or the JWC Representative) and the holders of a majority of the
Common Stock Equivalents at the time held by the Halifax Holders (or the Halifax
Representative).  No Transfer of any Subject Securities shall be effective or
valid under this Section 2.1(b) if such Transfer constitutes a Prohibited
Transfer.  In addition, no Transfer shall be effective or valid under this
Section 2.l(b) unless and until the transferee executes and delivers to the
Company a Joinder Agreement in accordance with Section 2.13 hereof.

 

2.2                                 Right of First Refusal.

 

(a)                                  Notice of Offer.  If (i) at any time any
Halifax Holder, Management Holder, Additional Holder or any of their Permitted
Transferees (the “Offering Holder”) receives a bona fide offer to purchase any
or all of such Offering Holder’s Subject Securities (the “Transfer Stock”) from
any Third Party (other than to a Permitted Transferee) (the “Offeror”) and
(ii) such Offering Holder wishes to accept such offer (a “Transfer Offer”), then
the Offering Holder shall cause the Transfer Offer to be reduced to writing and
shall provide a notice containing the offer to purchase specified below (the
“Transfer Notice”) to the Company and all other Stockholders.  The Transfer
Notice shall be accompanied by a true and correct copy of the Transfer Offer
(which shall identify in reasonable detail all material terms, including, but
not limited to, the Offeror, the Transfer Stock, the price contained in the
Transfer Offer and all the other terms and conditions of the Transfer Offer). 
The Transfer Notice shall constitute an irrevocable offer to sell any or all of
the Transfer Stock to the Company and to all other Stockholders within 30 days
of receipt by the Company of the Transfer Notice (the “Offer Period”).  During
the Offer Period, subject to the limitation in the next sentence, any
combination of the Company and/or the other Stockholders will have the right and
option to purchase all of the Transfer Stock at a price equal to the price
contained in the Transfer Offer and upon the same terms as contained in the
Transfer Offer.  During the first 15 days of the Offer Period (the “Company
Exclusive First Refusal Period”), the Company shall have the exclusive right and
option to purchase all of the Transfer Stock.  Following the expiration of the
Company Exclusive First Refusal Period, if the Company has not opted to purchase
all of the Transfer Stock, the Company and any combination of the other
Stockholders may purchase all of the Transfer Stock.  For the avoidance of
doubt, unless the Offering Holder shall have consented to the purchase of less
than all of the Transfer Stock by the Company and/or the other Stockholders,
neither the Company nor any Stockholder, nor any combination of the Company and
any Stockholder may purchase any Transfer Stock pursuant to the foregoing
provisions unless all of the Transfer Stock is to be so purchased (whether by
the Company, the other Stockholders, or any combination thereof). 
Notwithstanding any other provision of this Agreement, unless otherwise agreed
to by at least 50% of the Subject Securities held by the JWC Holders and 50% of
the Subject Securities held by the Halifax Holders, no Management Holder or
Additional Holder may Transfer their Subject Securities in exchange for
consideration other than cash.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Closing of Transfer Stock.  If, during the
Offer Period, the Company, or any combination of the Company and the other
Stockholders, has accepted the offer contained in the Transfer Notice, the
closing of the purchase of such Transfer Stock shall take place at the principal
offices of the Company within 10 days of such acceptance.  At such closing, the
Company and/or the other Stockholders, as applicable, and/or its or their
designees, as the case may be, shall deliver a certified check or checks
calculated at the price set forth in the Transfer Notice to the Offering Holder
against delivery of certificates and/or other instruments representing the
Transfer Stock, together with stock or other appropriate powers duly endorsed
with respect to the Transfer Stock, free and clear of all Liens (other than
pursuant to securities laws, this Agreement or a Stock Option Agreement).  All
of the foregoing deliveries will be deemed to be made simultaneously and none
shall be deemed completed until all have been completed.

 

(c)                                  Completion of Sale to Third Party.  If,
during the Offer Period, neither the Company nor any combination of the Company
and the other Stockholders has accepted the offer contained in the Transfer
Notice in writing as to all the Transfer Stock covered thereby, or within 15
days of acceptance by any combination of the Company and any Stockholder the
closing has not occurred, and Section 2.4 does not apply to such Transfer, then
during the next 60 days, the Offering Holder may sell the Transfer Stock to the
Offeror at the price and on the other terms contained in the Transfer Notice. 
No sale may be made by the Offering Holder to any Offeror if such sale would
constitute a Prohibited Transfer or unless and until such Offeror executes and
delivers to the Company a Joinder Agreement in accordance with Section 2.13
hereof.  Promptly after any sale pursuant to this Section 2.2, the Offering
Holder shall furnish such evidence of the completion (including time of
completion) of such sale and of the terms thereof as the Company may reasonably
request.  If the Offering Holder has not completed the sale of the Transfer
Stock during the applicable period referred to above, such Offering Holder shall
no longer be permitted to sell such shares pursuant to this Section 2.2 without
again fully complying with the provisions of this Section 2.2 and all the
restrictions on sale, transfer or assignment contained in this Agreement shall
again be in effect with respect to the Transfer Stock.

 

2.3                                Tagalong.  No JWC Holder shall Transfer any
shares of Subject Securities to a Third Party (other than a Permitted
Transferee) in one or a series of related bona fide arm’s-length transactions
without complying with the terms and conditions set forth in this Section 2.3;
provided, however, that the JWC Holders shall be permitted to Transfer up to 5%,
in the aggregate, of the number of shares of Subject Securities held by the
Original JWC Holders as of the date of this Agreement without compliance with
this Section 2.3; provided further, however, that this Section 2.3 shall not in
any way limit or affect the restriction contained in the last sentence of
Section 2.1(a).

 

(a)                                  Any JWC Holder (the “Initiating
Stockholder”) desiring to Transfer shares of Subject Securities subject to the
restriction in Section 2.3 shall give not less than 10 Business Days’ prior
written notice of such intended Transfer to each other Stockholder
(“Participating Offerees”) and to the Company.  Such notice (the “Participation
Notice”) shall set forth general terms and conditions of such proposed Transfer,
including the name of the prospective transferee, the number of Subject
Securities proposed to be transferred to the extent

 

13

--------------------------------------------------------------------------------


 

known (the “Participation Securities”) by the Initiating Stockholder, the
purchase price per share to the extent known proposed to be paid therefor and
the payment terms and type of Transfer to be effectuated.  Within 10 Business
Days following the delivery of the Participation Notice by the Initiating
Stockholder to each Participating Offeree and to the Company, each Participating
Offeree shall, by notice in writing to the Initiating Stockholder and to the
Company, have the opportunity and right to sell to the purchasers in such
proposed Transfer (upon the same terms and conditions as the Initiating
Stockholder).  If the Halifax Holder is a Participating Offeree, the Halifax
Holder shall have the opportunity and right to include in such proposed Transfer
an amount of Subject Securities representing the same proportion (i.e., in
relation to the aggregate amount at the time held by the Halifax Holders) of the
Subject Securities being sold by the Initiating Stockholder (i.e., in relation
to the aggregate amount at the time held by the JWC Holders).  Other
Participating Offerees shall have the opportunity and right to include in such
proposed Transfer an amount of Subject Securities up to that number of Subject
Securities representing Subject Securities at the time held by such
Participating Offeree as shall equal the product of (i) a fraction, the
numerator of which is the number of Subject Securities owned by such
Participating Offeree as of the date of such proposed Transfer and the
denominator of which is the aggregate number of Subject Securities owned as of
the date of such Participation Notice by each Initiating Stockholder and by all
Participating Offerees so electing to sell Subject Securities pursuant to this
Section 2.3(a), multiplied by (ii) the number of Subject Securities proposed to
be transferred.

 

(b)                                 At the closing of any proposed Transfer in
respect of which a Participation Notice has been delivered, the Initiating
Stockholder, together with all Participating Offerees so electing to sell
Subject Securities pursuant to Section 2.3(a) shall execute and deliver such
documents or instruments reasonably requested by the proposed transferee and
deliver to the proposed transferee certificates and/or other instruments
representing the Subject Securities to be sold, free and clear of all Liens,
together with stock or other appropriate powers duly endorsed therefor, and
shall receive in exchange therefor the consideration to be paid or delivered by
the proposed transferee in respect of such Subject Securities as described in
the Participation Notice.

 

(c)                                  The provisions of this Section 2.3 shall
not apply to (i) any Transfer pursuant to a Public Offering or, following a
Public Offering, pursuant to a Rule 144 Transaction or (ii) any Transfers
pursuant to Section 2.4 hereof.

 

2.4.                              Dragalong.

 

(a)                                  If the JWC Holders (the “Dragalong Group”)
determine to sell or exchange (in a sale or exchange of securities of the
Company or in a merger, consolidation or other business combination or any
similar transaction) in one or a series of related bona fide arms-length
transactions to an unaffiliated Third Party and not pursuant to a Permitted
Transfer, at least 50% of the Subject Securities (which defined term shall, for
purposes of this Section 2.4 only, include all Subject Securities regardless of
vesting or exercisability) at the time held by the JWC Holders, then upon 10
days’ written notice from the Dragalong Group to the other Stockholders, which
notice shall include reasonable details and all material terms of the proposed
sale or exchange, including the proposed time and place of closing and the form
and amount of consideration to be received by the Stockholders (such notice
being referred to as the “Sale

 

14

--------------------------------------------------------------------------------


 

Request”), each other Stockholder shall be obligated to, and shall, (i) sell,
transfer and deliver, or cause to be sold, transferred and delivered, to such
Third Party the proportion of such Stockholder’s Subject Securities as is being
sold by the JWC Holders in the same transaction at the closing thereof (and
shall (A) execute and deliver such agreements for the purchase of such Subject
Securities and other agreements, instruments and certificates as the members of
the Dragalong Group shall execute and deliver in connection with such proposed
transaction and (B) deliver certificates and/or other instruments representing
the proportion of such Stockholder’s Subject Securities being sold, together
with stock or other appropriate powers therefore duly executed, at the closing,
free and clear of all Liens), and each Stockholder shall receive upon the
closing of such transaction the pro rata portion (as defined below) of the
consideration to be paid or delivered by the proposed transferee in respect of
such Stockholder’s Subject Securities as shall be payable to the members of the
Dragalong Group in respect of their Subject Securities (in the case of Options,
warrants or other Common Stock Equivalents, subject to subtraction of the
exercise price) and (ii) if stockholder approval of the transaction is required,
vote such Stockholder’s Common Stock in favor thereof.  The “pro rata portion”
of each Stockholder shall be the number of Subject Securities issued to and
owned by such Stockholder multiplied by a fraction, the numerator of which shall
be the number of Subject Securities the JWC Holders wish to Transfer, and the
denominator of which shall be the aggregate number of Subject Securities issued
to or beneficially owned by the JWC Holders participating in the sale.

 

(b)                                 Each Stockholder shall be severally
obligated to join on a pro rata basis (based on such Stockholder’s pro rata
share of the net proceeds paid by such Third Party) in an indemnification that
is to be provided in connection with such Sale, other than any such
indemnification that relates specifically to a particular Stockholder; provided
that no Stockholder shall be obligated in connection with such Sale to agree to
indemnify or hold harmless the Third Party with respect to an amount in excess
of the net cash proceeds paid to such Stockholder in connection with such Sale. 
All Stockholders will bear their pro rata share of the costs and expenses
incurred in connection with such Sale to the extent such costs are incurred for
the benefit of all Stockholders and are not otherwise paid by the Company to the
Third Party.

 

(c)                                  Each Stockholder agrees that, in such
Stockholder’s capacity as a stockholder of the Company, such Stockholder shall,
including pursuant to Section 2.4(a) hereof, vote, or grant proxies relating to
the Common Stock at the time held by such Stockholder to vote, all of such
Stockholder’s Common Stock in favor of any sale or exchange of securities of the
Company or any merger, consolidation, recapitalization, reorganization or other
business combination or any similar transaction, including pursuant to
Section 2.4(a) hereof, if, and to the extent that, approval of the Company’s
stockholders is required in order to effect such transaction.

 

(d)                                 If, at the end of 90 days following the
receipt by the Stockholders of a Sale Request, the Dragalong Group has not
completed the sale, (i) each Stockholder shall be released from its obligation
under the Sale Request, (ii) the Dragalong Group shall return to each
Stockholder all certificates evidencing unsold Subject Securities and all
related powers of attorney and instruments of transfer, if any, and (iii) it
shall be necessary for a new and separate Sale Request to be furnished and the
terms and provisions of this Section 2.4 to be separately complied with in order
to consummate such sale pursuant to this Section 2.4, unless the failure to

 

15

--------------------------------------------------------------------------------


 

complete such sale resulted from any failure by any Stockholder to comply in any
material respect with the terms of this Section 2.4.

 

2.5                                 Call by the Company.

 

(a)                                  (i)                                     If
the employment of a Management Holder (other than Bret W. Jorgensen) with the
Company and any of its Subsidiaries shall terminate (a ”Call Event”) for any
reason, then, subject to Section 2.5(a)(ii), the Company shall have the right to
purchase (the “Call Option”), by delivery of a written notice (the “Call
Notice”) to such terminated Management Holder (with a copy thereof to the JWC
Representative) no later than 30 days after the date of the Call Event (the
“Company Call Period”), and such Management Holder and such Management Holder’s
direct and indirect Permitted Transferees (a “Call Group”) shall be required to
sell any and all of the Subject Securities that are owned by such Call Group on
the date of the Call Event (such Subject Securities to be purchased hereunder
being referred to collectively as the “Call Securities”) at, except as otherwise
provided in Section 2.5(a)(ii) hereof, a price per share equal to the greater of
(I) the Call Price of such Call Securities as of the date of the Call Event and
(II) the Cost Price of such Call Securities.

 

(ii)                                  Notwithstanding anything set forth in this
Section 2.5 to the contrary, in the event a Management Holder (other than Bret
W. Jorgensen) resigns, other than upon death or disability, without Good Reason
from his employment with the Company and its Subsidiaries, or his employment is
terminated for Cause by the Company and its Subsidiaries, then the purchase
price per share payable for the Call Securities shall be an amount equal to the
Cost Price of such Call Securities; provided, however, that if a Management
Holder (other than Bret W. Jorgensen) resigns six or more years from the
issuance of the Call Securities (or Common Stock Equivalents that were converted
or exercised into such Call Securities), then the purchase price per share
payable for the Call Securities shall equal the greater of (I) the Call Price of
such Call Securities as of the date of the Call Event and (II) the Cost Price of
such Call Securities.

 

(b)                                 The closing of any purchase of Call
Securities by the Company from a Call Group pursuant to this Section 2.5 shall
take place at the principal office of the Company on such date within 15 days
after the expiration of the Company Call Period with respect to such Call Group
as the Company shall specify to the members of such Call Group in writing.  At
such closing, the members of the Call Group shall deliver to the Company,
against payment by the Company of the purchase price for the Call Securities in
cash (by delivery of a certified check or checks payable to the respective
members of the Call Group, as the case may be), certificates and/or other
instruments representing, together with stock or other appropriate powers duly
endorsed with respect to, the Call Securities, free and clear of all Liens
(other than pursuant to securities laws, this Agreement or a Stock Option
Agreement).  All of the foregoing deliveries will be deemed to be made
simultaneously and none shall be deemed completed until all have been completed.

 

(c)                                  Notwithstanding anything set forth in this
Section 2.5 to the contrary, prior to the exercise by the Company of its Call
Option to purchase Call Securities pursuant to this Section 2.5, one or more
prospective or existing employees of the Company or any Subsidiary

 

16

--------------------------------------------------------------------------------


 

may be designated by the Board of Directors (individually, a “Designated
Employee” and, collectively, “Designated Employees”) who shall have the right,
but not the obligation, to exercise the Call Option and to acquire, in lieu of
the Company, some or all (as determined by the Company) of the Call Securities
that the Company is entitled to purchase from the Call Group hereunder, for cash
and otherwise on the same terms and conditions as set forth in Section 2.5(b)
which apply to the repurchase of Call Securities by the Company.  Concurrently
with any such purchase of Call Securities by any such Designated Employee, such
Designated Employee shall execute a counterpart of this Agreement whereupon such
Designated Employee shall be deemed a “Management Holder” and shall have the
same rights and be bound by the same obligations as the other Management Holders
hereunder.  Payment under this Section 2.5(c) and under Section 2.5(d) below
shall be made by a certified check or checks payable to the respective members
of the Call Group, in an amount equal to the purchase price for such Call
Securities under Section 2.5(a) hereof against delivery of certificates and/or
other instruments representing, together with stock or other appropriate powers
duly endorsed with respect to such Call Securities, free and clear of all Liens
(other than pursuant to securities laws, this Agreement or a Stock Option
Agreement).  All of the foregoing deliveries will be deemed to be made
simultaneously and none shall be deemed completed until all have been completed.

 

(d)                                 If and to the extent neither the Company nor
any Designated Employee elects to exercise the Call Option and deliver a Call
Notice prior to the expiration of the Company Call Period with respect to such
Management Holder, then the JWC Holders and the Halifax Holders, pro rata in
accordance with the respective Common Stock Equivalents at the time held by the
JWC Holders and the Halifax Holders so exercising their rights under this
Section 2.5(d), may exercise the Call Option in lieu of the Company and such
Designated Employee by delivery of a Call Notice to such terminated Management
Holder within the Company Call Period.  The closing of any purchase of Call
Securities by such JWC Holders and the Halifax Holders shall take place at the
principal offices of the Company on such date within 15 days after the
expiration of the Company Call Period with respect to such Management Holder as
the holders of a majority of the Common Stock Equivalents at the time held by
the JWC Holders and the Halifax Holders so exercising their rights under this
Section 2.5(d) shall specify to the members of such Call Group in writing,
provided that if any such JWC Holder or Halifax Holder fails to purchase all or
a portion of the number of Call Securities which such JWC Holder or Halifax
Holder may purchase pursuant to this Section 2.5(d), then the other JWC Holders
and the Halifax Holders so exercising their rights under this Section 2.5(d)
shall be entitled to purchase such Call Securities (pro rata based upon their
respective Common Stock Equivalents at the time held, or as otherwise agreed, by
such JWC Holders and the Halifax Holders).

 

(e)                                  If and to the extent none of the Company,
any Designated Employees, any JWC Holders or any Halifax Holder elects to
exercise the Call Option and deliver a Call Notice within the Company Call
Period or if the closing of the purchase of all Call Securities does not occur
within 15 days after the expiration of the Company Call Period, then the Call
Option provided for in this Section 2.5 shall terminate with respect to such
Subject Securities not so purchased under this Section, but the parties hereto
shall continue to be bound by the remaining provisions of this Agreement.

 

17

--------------------------------------------------------------------------------


 

(f)                                    Notwithstanding the foregoing with
respect to any shares of Common Stock which, as of the date of the purchase and
sale pursuant to this Call Option, (i) were purchased as the result of the
exercise of a stock option and (ii) have not been owned by the Call Group for at
least 180 days (“Unmatured Shares”), the closing with respect to such Unmatured
Shares shall be delayed until a date no later than the 10th day after the 180th
day following the acquisition by the Call Group of such Unmatured Shares and the
purchase price for such Unmatured Shares will be determined at the time of such
delayed closing.

 

2.6                                 Put by the Management Holders.

 

(a)                                  If a Call Event occurs by reason of a
Management Holder (other than Bret W. Jorgensen) terminating his employment with
the Company and any of its Subsidiaries for Good Reason or his employment being
terminated without Cause by the Company and any of its Subsidiaries, then such
Management Holder shall have the right to require the Company to purchase (the
“Put Option”), by delivery of a written notice (the “Put Notice”) to the Company
during the 30-day period after the expiration of the Company Call Period
pertaining to such Management Holder (the “Put Period”), and the Company shall
be required to purchase all of the Subject Securities described in the Put
Notice (other than Subject Securities purchased under Section 2.5) (such Subject
Securities to be purchased hereunder being referred to collectively as the “Put
Securities”) at a price per share equal to the Put Price; provided that if such
Management Holder exercises a Put Option within 18 months of the date hereof the
Company shall be required to purchase all of the Subject Securities described in
the Put Notice at a price per share equal to the Call Price.

 

(b)                                 The closing of any purchase of Put
Securities by the Company from a Management Holder pursuant to this Section 2.6
shall take place at the principal office of the Company on such date within 15
days after the expiration of the Put Period with respect to such Management
Holder as the Company shall specify to such Management Holder in writing.  At
such closing, the Management Holder shall deliver to the Company, against
payment by the Company of the purchase price for the Put Securities in cash (by
delivery of a certified check payable to the Management Holder) or, if the
Company is required by its senior lenders, by subordinated promissory note with
a ten year maturity and interest paid at the prime rate announced from time to
time by the Company’s senior lenders (such interest payable in kind),
certificates and/or other instruments representing, together with stock or other
appropriate powers duly endorsed with respect to, the Put Securities, free and
clear of all Liens (other than pursuant to securities laws, this Agreement or a
Stock Option Agreement).  All of the foregoing deliveries will be deemed to be
made simultaneously and none shall be deemed completed until all have been
completed.

 

(c)                                  If and to the extent a Management Holder
elects not to exercise the Put Option and deliver a Put Notice within the Put
Period or if the closing of the purchase of all Put Securities does not occur
within 15 days after the expiration of the Put Period through the fault of such
Management Holder, then the Put Option provided for in this Section 2.6 shall
terminate with respect to such Subject Securities not so purchased under this
Section, but the parties hereto shall continue to be bound by the remaining
provisions of this Agreement.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing with respect
to any shares of Common Stock which, as of the date of the purchase and sale
pursuant to this Put Option, were Unmatured Shares, the closing with respect to
such Unmatured Shares shall be delayed until a date no later than the 10th day
after the 180th day following the acquisition by such Management Holder of such
Unmatured Shares and the purchase price for such Unmatured Shares will be
determined at the time of such delayed closing.

 

2.7.                              Restrictions on Other Agreements.  No
Stockholder shall grant any proxy or enter into or agree to be bound by any
voting trust with respect to any Subject Securities other than as set forth in
this Agreement nor shall any Stockholder enter into any stockholders agreements
or arrangements of any kind with any Person with respect to any of the Subject
Securities on terms which conflict with the provisions of this Agreement
(whether or not such agreements and arrangements are with other Stockholders or
holders of Common Stock Equivalents that are not parties to this Agreement),
including but not limited to, agreements or arrangements with respect to the
acquisition, disposition or voting of Subject Securities inconsistent herewith.

 

2.8                                 Transfer Subject Hereto.  Except as
otherwise provided in this Agreement, in the event of an Involuntary Transfer
(as defined in the following sentence) of any Subject Securities (the
“Transferred Securities”) of any JWC Holder, Halifax Holder, Management Holder
or Additional Holder to any Person, the transferee, including, without
limitation, any and all transferees and subsequent transferees of the initial
transferee (the “Involuntary Transferee”), shall take and hold the Transferred
Securities subject to this Agreement and to all of the obligations of, and
restrictions imposed hereby upon, the transferor holder and shall comply with
this Agreement.  As used in this Agreement, the term “Involuntary Transfer”
shall mean any transaction, proceeding or action by or in which the JWC Holder,
Halifax Holder, Management Holder or Additional Holder is involuntarily deprived
or divested of any right, title or interest in or to any of such holder’s
Subject Securities (including, without limitation, a seizure under levy of
attachment or execution, a foreclosure under a pledge of Subject Securities, a
transfer to a trustee in bankruptcy or receiver or other officer or agency, or a
transfer to a state or to a public officer or agency pursuant to a statute
pertaining to escheat or abandoned property but specifically excluding death,
incapacity, divorce and similar events).

 

2.9                                 Provisions in the Event of Involuntary
Transfers.  In the event of an Involuntary Transfer, the Stockholders and the
Company shall not take any action to approve any such involuntary transfer not
in accordance with this Section, and the transferor Stockholder (or, if it fails
to do so, the Involuntary Transferee) shall forthwith give notice (the
“Involuntary Transfer Notice”) to the Company stating (i) when the involuntary
transfer occurred or is to occur, (ii) the circumstances alleged to require such
involuntary transfer, (iii) the number and type of securities involved and
(iv) the name, address and capacity of the Involuntary Transferee.

 

2.10                           Option.  If an Involuntary Transfer of the
Subject Securities of any Stockholder occurs, the Company and its designees
shall have the same rights of first refusal with respect to the Transferred
Shares as if the involuntary transfer had been a proposed voluntary transfer by
the transferor Stockholder governed by Section 2.2 except that:  (i) the periods
within which such right must be exercised shall run from the date the
Involuntary Transfer Notice is given in accordance with this Agreement; and (ii)
such rights shall be exercised by notice to the

 

19

--------------------------------------------------------------------------------


 

Involuntary Transferee rather than to the transferor Stockholder.  The closing
of any purchase of Transferred Shares pursuant to this Section shall be in
accordance with the procedures set forth in Section 2.2.

 

2.11                           (a)                                  Purchase for
Investment; Legend on Certificate.  Each Stockholder acknowledges that all of
the securities of the Company held by such Stockholder are being (or have been)
acquired for investment and not with a view to the distribution thereof and that
no Transfer, hypothecation or assignment of any such securities (including the
Common Stock for which such securities may be exercisable or exchangeable or
into which such securities may be convertible) may be made except in compliance
with applicable federal and state securities laws.  All the certificates or
other instruments representing any of such securities (including the Common
Stock for which such securities may be exercisable or exchangeable or into which
such securities may be convertible) which are now or hereafter held by any
Stockholder shall be subject to the terms of this Agreement and shall have
endorsed in writing, stamped or printed, thereon the following legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN AMENDED AND RESTATED STOCKHOLDERS AGREEMENT DATED AS OF
OCTOBER 17, 2001, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE WITH
AND AVAILABLE FROM THE SECRETARY OF THE COMPANY.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT.”

 

(b)                                 Removal of Legends, Etc.  Notwithstanding
the provisions of Section 2.11(a) upon the transferability of any Subject
Securities, the restrictions thereunder shall cease and terminate when (i) such
Subject Securities are sold or otherwise disposed of in accordance with the
intended method of disposition by the seller or sellers thereof set forth in a
registration statement or are sold or otherwise disposed of in a transaction
which does not require that the securities transferred bear the legend set forth
in Section 2.11 or (ii) the holder of such Subject Securities has met the
requirement of transfer of such Subject Securities pursuant to subparagraph (k)
of Rule 144.  Whenever the restrictions imposed by Section 2.11(a) shall
terminate, as herein provided, the holder of any Subject Securities shall be
entitled to receive from the Company, without expense, a new certificate not
bearing the restrictive legend set forth in Section 2.11(a) and not containing
any other reference to the restrictions imposed by Section 2.11(a).

 

2.12                             Effectiveness of Transfers.  Any Subject
Securities transferred by a Stockholder (other than pursuant to an effective
registration statement under the Securities Act or a Rule 144 Transaction if the
Subject Securities are listed or admitted to trading on an Active Trading
Market) shall be held by the transferee thereof pursuant to this Agreement. 
Such transferee shall, except as otherwise expressly stated herein, have all the
rights and be subject to all of the

 

20

--------------------------------------------------------------------------------


 

obligations of a Stockholder under this Agreement automatically and without
requiring any further act by such transferee or by any parties to this
Agreement.  Without affecting the preceding sentence, if such transferee is not
a Stockholder on the dates of such transfer, then such transferee, as a
condition to such transfer, shall confirm such transferee’s obligations
hereunder in accordance with Section 2.13 hereof.  No Subject Securities shall
be transferred on the Company’s books and records, and no transfer thereof shall
be otherwise effective, unless any such transfer is made in accordance with the
terms and conditions of this Agreement, and the Company is hereby authorized by
all of the Stockholders to enter appropriate stop transfer notations on its
transfer records to give effect to this Agreement.

 

2.13                           Additional Stockholders.  Any Person that is not
already a party to this Agreement in the same Stockholder capacity as such
Person would be following the Transfer and who is acquiring any Subject
Securities (except for any acquisition thereof (a) in an offering registered
under the Securities Act or (b) in a Rule 144 Transaction if the Subject
Securities are listed or admitted to trading on an Active Trading Market) shall
on or before the transfer or issuance to it of such Subject Securities, sign and
deliver to the Company a Joinder Agreement and shall thereby become a party to
this Agreement.  If such Person meets the definition of a JWC Holder, then such
Person shall be treated as a JWC Holder hereunder, if such Person meets the
definition of a Halifax Holder, such Person shall be treated as a Halifax Holder
hereunder, if such Person meets the definition of a Management Holder, such
Person shall be treated as a Management Holder hereunder, and if such Person
meets none of the foregoing definitions, such Person shall be treated as an
Additional Holder hereunder.  The Company shall require each Person acquiring an
option, warrant or other right to purchase shares of Common Stock under any
option or other equity participation plan to execute a Joinder Agreement.

 

2.14                           Notice of Transfer.  Each JWC Holder, Halifax
Holder, Management Holder or Additional Holder agrees, prior to any Transfer of
any Subject Securities (except pursuant to an effective registration statement),
to give written notice to the Company of such holder’s intent to effect such
Transfer and agrees to comply in all other respects with the provisions of this
Agreement.  Each such notice shall describe the manner and circumstances of the
proposed Transfer and, unless the proposed Transfer is a Permitted Transfer or
unless waived by the Company, shall be accompanied by the written opinion,
addressed to the Company, of counsel for the holder of such Subject Securities
(which counsel shall be reasonably satisfactory to the Company), stating that in
the opinion of such counsel (which opinion shall be reasonably satisfactory to
the Company) such proposed Transfer does not involve a transaction requiring
registration or qualification of such Subject Securities under the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.  Subject to complying with the other applicable provisions of this
Agreement, such holder of Subject Securities shall be entitled to consummate
such Transfer in accordance with the terms of the notice delivered by it to the
Company if the Company does not object (on the basis that such Transfer violates
this Section 2.14) to such Transfer within 5 Business Days after the delivery of
such notice.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

 

Registration Rights

 

3.1                                 General.  For purposes of this Article III,
(a) the terms “register”, “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement on Form
S-1, S-2 or S-3 in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement and (b) the term
“Holder” means any Stockholder electing to register any Registrable Securities
pursuant to Section 3.2 or 3.3.  The registration rights granted pursuant to
Sections 3.2 and 3.3  shall terminate and expire on the fourth anniversary of
the occurrence of a Public Offering.

 

3.2                                 Required Registration.  If the Company shall
be requested, in writing, by the holders of a majority of the Common Stock
Equivalents then held by the JWC Holders (or the JWC Representative) to effect a
registration statement under the Securities Act of Registrable Securities, the
Company shall promptly (i) give written notice of the proposed registration to
all other Stockholders and (ii) use its best efforts to effect the registration
under the Securities Act of the Registrable Securities which the Company has
been so requested to register by the JWC Holders and by other Stockholders in a
written request received by the Company within 10 Business Days after the giving
of the written notice specified in clause (i) above; provided, however, that the
Company shall not be obligated to effect any registration under the Securities
Act except in accordance with the following provisions:

 

(a)                                  The Company shall not be obligated to use
its best efforts to file and cause to become effective any registration
statement during any period in which any other registration statement (other
than on Forms S-4, F-4 or S-8 promulgated under the Securities Act or any
successor forms thereto) pursuant to which Primary Shares are to be or were sold
has been filed and not withdrawn or has been declared effective within the prior
90 days.

 

(b)                                 he Company may delay the filing or
effectiveness of any registration statement for a period of up to 90 days after
the date of a request for registration pursuant to this Section 3.2 if at the
time of such request (i) the Company is engaged, or has fixed plans to engage
within 90 days after the date of such request, in a firm commitment underwritten
public offering of Primary Shares in which the holders of Registrable Securities
may include Registrable Securities pursuant to Section 3.3 or (ii) a Material
Transaction exists, provided that the Company may only so delay the filing or
effectiveness of its registration statements (if any) once pursuant to this
Section 3.2(b).

 

(c)                                   With respect to any registration pursuant
to this Section 3.2, the Company may include in such registration any Primary
Shares; provided, however, that, if the managing underwriter advises the Company
that the inclusion of all Registrable Securities and Primary Shares proposed to
be included in such registration would interfere with the successful marketing
(including pricing) of the Registrable Securities proposed to be included in
such registration, then the number of Registrable Securities and Primary Shares
proposed to be included in such registration shall be included in the following
order:

 

(i)                                     first, the Registrable Securities
requested to be included in such registration (or, if necessary, such
Registrable Securities pro rata among the Holders of

 

22

--------------------------------------------------------------------------------


 

such Registrable Securities based upon the number of Registrable Securities
requested to be included in such registration); and

 

(ii)                                  second, the Primary Shares.

 

(d)                                 If the method of disposition requested by
the holders pursuant to this Section 3.2 is an underwritten public offering,
Stockholders holding a majority of the Registrable Securities requested to be
registered shall have the right to designate the managing underwriter of such
offering, subject to the consent of the Company, which consent shall not be
unreasonably withheld.

 

(e)                                  At any time before the registration
statement covering Registrable Securities becomes effective, the Stockholders
holding a majority of the Registrable Securities requested to be registered may
request the Company to withdraw or not to file the registration statement.

 

3.3                                 Piggyback Registration.

 

(a)                                  If, at any time, the Company determines to
register any Common Stock under the Securities Act in connection with a Public
Offering of such securities, the Company shall, at each such time, promptly give
each Stockholder written notice of such determination no later than 30 days
before its intended filing with the SEC.  Upon the written request of any
Stockholder received by the Company within 10 Business Days after the giving of
any such notice by the Company, the Company shall use its best efforts to cause
to be registered under the Securities Act all of the Registrable Securities of
such Stockholder that such Holder has requested be registered for disposition in
accordance with the Company’s intended method of disposition as stated in such
notice and with the underwriter selected by the Company.  If the total amount of
Registrable Securities that are to be included by the Company in such
registration exceeds the amount of securities that the managing underwriters
reasonably believe can be sold in an orderly manner in such offering within a
price range acceptable to the Company, then the Company will include in such
registration only the number of securities which in the opinion of such
underwriters can be sold in the manner described above, in the following order:

 

(i)                                     first, all securities of the Company to
be offered for the account of the Company; and

 

(ii)                                  second, the Registrable Securities
requested to be included in such registration, (or if necessary, such
Registrable Securities pro rata among the Holders of such securities based on
the number of Registrable Securities requested to be included in such
registration).

 

Notwithstanding the foregoing, the Company shall not be obligated to include in
an initial Public Offering any Registrable Securities of any Holder if the JWC
Holders do not elect to include their Registrable Securities in such a
registration.  If any of the Holders disapproves of the terms of any such
underwriting, it may elect to withdraw therefrom by written notice to the
Company

 

23

--------------------------------------------------------------------------------


 

and the underwriter prior to the date of pricing such offer.  Any Registrable
Securities or other securities excluded or withdrawn from such underwriting
shall be withdrawn from such registration.

 

3.4                                 Obligations of the Company.

 

(a)                                   Whenever required under Section 3.2 or 3.3
to use its best efforts to effect the registration of any Registrable
Securities, the Company shall (provided, that the Company may at any time delay
or abandon the underlying registration without any liability to the Holders):

 

(i)                                     prepare and file with the SEC a
registration statement (or an amendment to a registration statement) with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become and remain effective, including, without
limitation, filing of post-effective amendments and supplements to any
registration statement or prospectus necessary to keep the registration
statement current;

 

(ii)                                  as expeditiously as reasonably possible,
prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement and to keep each registration and qualification under
this Agreement effective (and in compliance with the Securities Act) by such
actions as may be necessary or appropriate for a period of 120 days after the
effective date of such registration statement (unless all securities covered by
such registration statement are sooner disposed of), all as requested by such
Holder or Holders;

 

(iii)                               as expeditiously as reasonably possible
furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them in accordance
with the plan of distribution provided for in such registration statement;

 

(iv)                              as expeditiously as reasonably possible use
its best efforts to register and qualify the securities covered by such
registration statement under such securities or “blue sky” laws of such
jurisdictions as shall be reasonably appropriate for the distribution of the
securities covered by the registration statement, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business in any jurisdiction it would not otherwise be required to
qualify but for this subsection (iv), to file a general consent to service of
process in any such jurisdiction or subject itself to taxation in any such
jurisdiction, and further provided that (anything in this Agreement to the
contrary notwithstanding with respect to the bearing of expenses) if any
jurisdiction in which the securities shall be qualified shall require by law or
regulation that expenses incurred in connection with the qualification of the
securities in

 

24

--------------------------------------------------------------------------------


 

that jurisdiction be borne by selling stockholders, then such expenses shall be
payable by selling stockholders pro rata, to the extent required by such
jurisdiction;

 

(v)                                 notify each Holder of Registrable Securities
covered by such registration statement, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made (provided that upon such
notification, each Holder agrees not to sell or otherwise transfer or dispose of
any Common Stock (or other securities) of the Company at the time held by such
Holder or any interest or future interest therein until such statement or
omission has been corrected, and there shall be added to the period during which
the Company is obligated to keep such registration effective the number of days
for which such sales or other transfers or dispositions were suspended), and at
the request of any such Holder promptly prepare and furnish, without charge, to
such seller or Holder a reasonable number of copies of a supplement to such
prospectus or an amendment of such registration statement as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

 

(vi)                              otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months but not more than 18 months, beginning
with the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act or Rule 158 thereunder; and

 

(vii)                           use its best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange on
which any class of similar Securities is then listed.

 

(b)                                 If the Company at any time proposes to
register any of its securities under the Securities Act subject to the
registration rights of the Holders under Section 3.2 or 3.3, and such securities
are to be distributed by or through one or more underwriters selected by the
Company, then the Company will make reasonable efforts, if requested by any
Holder of Registrable Securities who requests such registration, to arrange for
such underwriters to include such Registrable Securities among the securities to
be distributed by or through such underwriters.

 

(c)                                  In connection with the preparation and
filing of each registration statement registering Registrable Securities under
this Agreement, the Company will give the Holders of Registrable Securities on
whose behalf such Registrable Securities are to be so registered and their
underwriters, if any, and their respective counsel and accountants the
opportunity to

 

25

--------------------------------------------------------------------------------


 

participate in the preparation of such registration statement, each prospectus
included therein or filed with the SEC, and each amendment thereof or supplement
thereto, and will give each of them such access to its books and records and
such opportunities to discuss the business of the Company with its officers, its
counsel and the independent public accountants who have certified its financial
statements, as shall be reasonably necessary, in the opinion of such Holders or
such underwriters or their respective counsel, in order to conduct a reasonable
and diligent investigation within the meaning of the Securities Act.

 

3.5                                   Furnish Information.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Article III that each Holder shall furnish to the Company such
information regarding such Holder, the Registrable Securities held by such
Holder, and the intended method of disposition of such securities as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company.

 

3.6                                 Expenses of Registration.  Registration,
filing and qualification fees, printers’ and accounting fees, fees and expenses
of compliance with securities or blue sky laws, fees and expenses relating to
filings with the National Association of Securities Dealers, Inc. or any
applicable securities exchange, fees of underwriters (excluding discounts,
commissions or fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals attributable to the Registrable Securities
being registered), and fees and disbursements of counsel for the Company
incurred in connection with a registration pursuant to Section 3.2 or 3.3 shall
be borne by the Company.  Each Holder whose shares are being sold will bear, pro
rata, underwriters’ discounts and brokerage and other commissions, fees and
disbursements of its own counsel and all of its other expenses of such
registration, offering and sale.

 

3.7                                 Underwriting Requirements.  In connection
with any registration of Registrable Securities under this Agreement, the
Holders whose shares are being sold shall, if requested by the Company or the
underwriters, enter into an underwriting agreement with such underwriters for
such offering, such agreement to contain such terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, provisions relating to
indemnification and contribution.  The Holders on whose behalf Registrable
Securities are to be distributed shall also complete and execute all
questionnaires, powers of attorney and/or other documents required under the
terms of such underwriting agreement.

 

3.8                                 Indemnification.  In the event any
Registrable Securities are included in a registration statement pursuant to this
Article III:

 

(a)                                  To the fullest extent permitted by law, the
Company will indemnify and hold harmless each Holder joining in a registration
and its directors and officers, any underwriter (as defined in the Securities
Act) for it, and each Person, if any, who controls such Holder or such
underwriter within the meaning of the Securities Act, from and against any
losses, claims, damages, expenses (including reasonable attorneys’ fees and
expenses and reasonable costs of investigation) or liabilities, joint or
several, to which they or any of them may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages, expenses or

 

26

--------------------------------------------------------------------------------


 

liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based on any untrue or alleged untrue
statement of any material fact contained in such registration statement
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements made therein not misleading
in light of the circumstances under which they were made, provided that the
indemnity agreement contained in this Section 3.8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon (i) an untrue statement or omission made in connection with such
registration statement, preliminary prospectus, final prospectus or amendments
or supplements thereto in reliance upon and in conformity with written
information furnished by such Holder, underwriter or control person to the
Company specifically for inclusion in the Registration Statement in connection
with such registration, or (ii) such Holder’s failure to deliver a copy of the
registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished such Holder with a sufficient number of copies
of the same.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Holder, underwriter or control
person and shall survive the transfer of such securities by such Holder.

 

(b)                                 To the fullest extent permitted by law, each
Holder joining in a registration shall indemnify and hold harmless the Company,
each of its directors, each of its officers who has signed the registration
statement, each Person, if any, who controls the Company within the meaning of
the Securities Act, and each agent and any underwriter for the Company and any
Person who controls any such agent or underwriter and each other Holder and any
Person who controls such Holder (within the meaning of the Securities Act)
against any losses, claims, damages, expenses (including reasonable attorney’s
fees and expenses and reasonable costs of investigation) or liabilities to which
the Company or any such director, officer, control person, agent, underwriter or
other Holder may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon an untrue statement of any material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, or arise out of or are based
upon the omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent that such untrue statement or omission was made in such registration
statement, preliminary or final prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
by such Holder in connection with such registration, provided that the indemnity
agreement contained in this Section 3.8(b) shall not apply to amounts paid in
settlements effected without the consent of such Holder (which consent shall not
be unreasonably withheld).  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any such
director, officer, Holder, underwriter or control person and shall survive the
transfer of such securities by such Holder.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Any Person seeking indemnification under
this Section 3.8 will (i) give prompt written notice to the indemnifying party
of any claim with respect to which it seeks indemnification, but the failure to
give such notice will not affect the right to indemnification hereunder, except
to the extent the indemnifying party is actually prejudiced by such failure and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest may exist between such indemnified and indemnifying parties with
respect to such claim, permit such indemnifying party, and other indemnifying
parties similarly situated, jointly to assume the defense of such claim with
counsel reasonably satisfactory to the parties.  In the event that the
indemnifying parties cannot mutually agree as to the selection of counsel, each
indemnifying party may retain separate counsel to act on its behalf and at its
expense.  The indemnified party shall in all events be entitled to participate
in such defense at its expense through its own counsel.  If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent (but such consent will
not be unreasonably withheld).  No indemnifying party will consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation.  An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim.

 

(d)                                 If for any reason the foregoing
indemnification is unavailable to any party or insufficient to hold it harmless
as and to the extent contemplated by the preceding paragraphs of this
Section 3.8, then each indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage expense
or liability in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and the applicable
indemnified party, as the case may be, on the other hand, and also the relative
fault of the indemnifying party and any applicable indemnified party, as the
case may be, as well as any other relevant equitable considerations.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.

 

3.9                                 Market Stand-Off Agreement.  If requested by
the managing underwriter of the initial Public Offering on behalf of the Company
of its Common Stock, or by the managing underwriter of a Public Offering for
which Registrable Securities of any Holders have been registered, all Holders
(in the case of such initial Public Offering) or such participating Holders (in
the case of such other Public Offering) shall not sell or otherwise transfer or
dispose of any Registrable Securities held by such Holders (other than pursuant
to Permitted Transfers, pursuant to Section 2.3 and other than those Registrable
Securities included in the registration) during such period following the
effective date of such registration as is usual and customary at such time in
similar public offerings of similar securities.

 

28

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Corporate Governance

 

4.1                                 Board of Directors.

 

(a)                                   The Company and each of the Stockholders
shall take all action, including, but not limited to, such Stockholder’s voting,
or executing proxies or written consents with respect to, the Voting Stock at
the time held by such Stockholder as may be from time to time requested by
holders of a majority of the Common Stock Equivalents at the time held by the
JWC Holders (or the JWC Representative) so that the Board of Directors shall
consist of such number of directors, no less than seven and up to a maximum of
ten directors, as may be from time to time designated by the holders of a
majority of the Common Stock Equivalents at the time held by the JWC Holders (or
the JWC Representative).

 

(b)                                  he Company and each of the Stockholders
shall take all action, including, but not limited to, such Stockholder’s voting,
or executing proxies or written consents with respect to, the Voting Stock at
the time held by such Stockholder as may be from time to time requested by
holders of a majority of the Common Stock Equivalents at the time held by the
JWC Holders (or the JWC Representative) so that the Board of Directors shall
include such directors as may be from time to time designated by the holders of
a majority of the Common Stock Equivalents at the time held by the JWC Holders
(or the JWC Representative).  The holders of a majority of the Common Stock
Equivalents at the time held by the JWC Holders (or the JWC Representative)
shall also be entitled to require that any member of the Board of Directors so
designated pursuant to this Section 4.1(b) be removed or replaced by another
designee of the holders of a majority of the Common Stock Equivalents at the
time held by the JWC Holders (or the JWC Representative), in which event the
Company and each Stockholder shall take all action, including, but not limited
to, such Stockholder’s voting, or executing proxies or written consents with
respect to, the Voting Stock at the time held by such Stockholder as may be
necessary to effect such removal or replacement.

 

(c)                                   Notwithstanding the provisions of
Section 4.1(b), the Company and each Stockholder shall take all action,
including, but not limited to, such Stockholder’s voting, or executing proxies
or written consents with respect to, the Voting Stock at the time held by such
Stockholder as may be from time to time requested by the holders of a majority
of the Common Stock Equivalents at the time held by the Original Halifax Holders
and their Permitted Transferees (other than the JWC Holders and Management
Holders) or on their behalf by the Halifax Representative, so that the Board of
Directors shall include two directors designated by the holders of a majority of
the Common Stock Equivalents held by the Original Halifax Holders and their
Permitted Transferees (other than the JWC Holders and Management Holders) or on
their behalf by the Halifax Representative which directors (the “Halifax
Directors”) shall initially be David Dupree and Kenneth Doyle; provided that the
number of Halifax Directors that the Original Halifax Holders and their
Permitted Transferees (other than the JWC Holders and Management Holders) shall
be entitled to designate pursuant to this Section 4.1(c) shall be permanently
reduced from two to one director at such time as the Original Halifax Holders
and their Permitted Transferees (other than the JWC Holders and Management
Holders) hold less than 50% of the Common Stock Equivalents held by the Original
Halifax Holders as of the date of this Agreement; provided further, that the
number of Halifax Directors designated pursuant to this Section 4.1(c) shall be
permanently reduced to zero directors at such time as the Original Halifax
Holders and their Permitted Transferees (other than the JWC Holders and
Management Holders) hold less than 5% of the Common Stock Equivalents
outstanding.  The holders of a majority of the Common Stock Equivalents at the
time held by the Original Halifax Holders and

 

29

--------------------------------------------------------------------------------


 

their Permitted Transferees (other than the JWC Holders and Management Holders)
or on their behalf by the Halifax Representative shall also be entitled to
require that any director so designated pursuant to this Section 4.1(c) be
removed or replaced by another designee of the holders of the majority of the
Common Stock Equivalents at the time held by the Original Halifax Holders and
their Permitted Transferees (other than the JWC Holders and Management Holders)
or on their behalf by the Halifax Representative, in which event the Company and
each Stockholder shall take all action, including, but not limited to, such
Stockholder’s voting, or executing proxies or written consents with respect to,
the Voting Stock at the time held by such Stockholder as may be necessary to
effect such removal or replacement.

 

4.2                                 Rights of the Halifax Directors.

 

(a)                                  Notwithstanding that no vote may be
required, or that a lesser percentage vote may be specified in the certificate
of incorporation or by-laws of the Company, the Company shall not take, and no
Stockholder shall cause the Company to take, any of the following actions
without the affirmative vote of a majority of the Board of Directors, which
majority vote shall include the affirmative vote of the directors, if any,
designated pursuant to Section 4.1(c) (the “Halifax Affirmative Board Vote”):

 

(i)                                     the redemption, purchase or other
acquisition of any Common Stock Equivalents other than those redemptions,
purchases or acquisitions made (A) pursuant to this Agreement, (B) on a pro rata
basis among the holders of a particular class or series of securities of the
Company or (C) pursuant to the terms of securities of the Company created after
the date hereof which require such redemption, purchase or acquisition;

 

(ii)                                  the declaration or payment of any dividend
or other distribution by the Company with respect to any Common Stock
Equivalents other than those declarations or payments of dividends or other
distributions that are made (A) on pro rata basis among the holders of a
particular class or series of securities of the Company or (B) pursuant to the
terms of securities of the Company created after the date hereof which require
such declaration, payment or other distribution;

 

(iii)                               the termination of the Chief Executive
Officer of the Company without Cause (as defined in such individual’s then
current employment agreement with the Company or one of its subsidiaries);

 

(iv)                              any issuance of Common Stock Equivalents in
connection with a transaction or series of related transactions involving an
acquisition of the equity or assets of a Third Party which results in an
aggregate issuance of greater than 20% of the total outstanding Common Stock
Equivalents,

 

(v)                                 the entering into of any transaction or
agreement, directly or indirectly, by the Company with JWC Inc. or any director,
officer or Affiliate of JWC Inc., including any of the portfolio companies held
or managed by any such entity (which affirmative vote of the Halifax Directors
shall not be unreasonably withheld); or

 

30

--------------------------------------------------------------------------------


 

(vi)                              any significant change in the nature of the
Company’s business as of the date hereof.

 

Notwithstanding anything to the contrary herein, (x) the Halifax Affirmative
Board Vote shall no longer be necessary with respect to the matters set forth in
clauses (iii) and (iv) above at such time as the Original Halifax Holders and
their Permitted Transferees (other than the JWC Holders and Management Holders)
hold less than 50% of the Common Stock Equivalents held by the Original Halifax
Holders as of the date of this Agreement and (y) the provisions of this
Section 4.2 shall terminate at such time as the Original Halifax Holders and
their Permitted Transferees (other than the JWC Holders and Management Holders)
hold less than 5% of the Common Stock Equivalents.

 

(b)                                 As long as at least one Halifax Director is
a member of the Board of Directors pursuant to Section 4.1(c), there shall be at
least one Halifax Director on each committee, if any, established by the Board
of Directors

 

ARTICLE V

 

Preemptive Rights

 

5.1                                 Rights to Subscribe for Securities.

 

(a)                                  Except in the case of Excluded Securities
(as defined in Section 5.1(e)), the Company shall not, and shall cause its
Subsidiaries not to, issue or sell any Common Stock Equivalent, unless the
Company shall have first offered or caused such Subsidiary to offer (the
“Preemptive Offer”) to sell such Common Stock Equivalents to the JWC Holders and
Halifax Holders (the “Offered Securities”) by delivery to such JWC Holders and
Halifax Holders of written notice of such offer stating that the Company or such
Subsidiary proposes to sell such Offered Securities, the number or amount of the
Offered Securities proposed to be sold, the proposed purchase price therefor and
any other terms and conditions of such offer.  The Preemptive Offer shall by its
terms remain open and irrevocable for a period of 10 Business Days from the date
it is received from the Company (the “Preemptive Offer Period”).

 

(b)                                 Each JWC Holder and Halifax Holder shall
have the option, exercisable at any time during the Preemptive Offer Period by
delivering written notice to the Company or such Subsidiary (a “Preemptive Offer
Acceptance Notice”), to subscribe for the number or amount of such Offered
Securities that would permit such JWC Holders and Halifax Holders to maintain
its Offeree Percentage as it existed immediately prior to such issuance, sale or
exchange.  The Company or such Subsidiary shall notify each JWC Holder and
Halifax Holder within five days following the expiration of the Preemptive Offer
Period of the number or amount of Offered Securities which such JWC Holder and
Halifax Holder has subscribed to purchase.

 

(c)                                  If Preemptive Offer Acceptance Notices are
not given by the JWC Holders and Halifax Holders for all of the Offered
Securities, the Company or such Subsidiary making such Preemptive Offer shall
have 60 days from the expiration of the Preemptive Offer Period to

 

31

--------------------------------------------------------------------------------


 

sell all or any part of such Offered Securities as to which Preemptive Offer
Acceptances Notices have not been given by the JWC Holders and Halifax Holders
(the “Refused Securities”) to any other Persons upon the terms and conditions
including price, which are no more favorable, in the aggregate, to such other
Persons or less favorable to the Company or such Subsidiary than those set forth
in the Preemptive Offer.

 

(d)                                 Upon the closing, which shall include full
payment to the Company or such Subsidiary, of the sale to such other Persons of
all the Refused Securities, such JWC Holders and Halifax Holders shall purchase
from the Company or such Subsidiary, and the Company or such Subsidiary shall
sell to such JWC Holders and Halifax Holders, the Offered Securities with
respect to which Preemptive Offer Acceptance Notices were delivered by such JWC
Holders and Halifax Holders, at the terms specified in the Preemptive Offer.

 

(e)                                  The rights of the JWC Holders and Halifax
Holders under this Section 5.1 shall not apply to the following securities (the
“Excluded Securities”):

 

(i)                                     any Common Stock Equivalents issued or
granted pursuant to a stock option or other similar equity incentive plan
providing for issuance to employees or consultants of the Company or its
Subsidiaries or upon the exercise or conversion of options or other Common Stock
Equivalents issued to employees and consultants of the Company or its
Subsidiaries;

 

(ii)                                  any Common Stock Equivalents and other
derivative securities issued upon the exercise or conversion of outstanding
Common Stock Equivalents;

 

(iii)                               any Common Stock Equivalents issued to any
individual or entity which, in connection with the issuance of Common Stock
Equivalents to such entity, simultaneously enters into a significant business
transaction with the Company which is directly related to the Company’s
business;

 

(iv)                              any Common Stock Equivalents issued as part of
a Public Offering or any effective registration statement under the Securities
Act; and

 

(v)                                 any Common Stock Equivalents issued to the
Company or a Subsidiary.

 

ARTICLE VI

 

Certain Miscellaneous Other Provisions

 

6.1                                 Remedies.  Each of the parties hereto
acknowledges and agrees that no remedy at law would be adequate in the event of
any breach of this Agreement.  Accordingly, if any dispute arises concerning the
sale or other disposition of any of the securities of the Company subject to
this Agreement or concerning any other provisions hereof or the obligations of
the parties hereunder, each party hereto agrees that, in addition to any other
remedy to which they may be entitled at law or in equity, the other parties
hereto shall be entitled to a decree of specific

 

32

--------------------------------------------------------------------------------


 

performance to enforce this Agreement (without bond or other security being
required unless the party seeking such remedy fails to demonstrate to an
appropriate court having jurisdiction that such party has a likelihood of
success on the merits), and each party hereto waives the defense in any action
or proceeding brought to enforce this Agreement that there exists an adequate
remedy at law.  Such remedies shall be cumulative and non-exclusive and shall be
in addition to any other rights and remedies the parties may have under this
Agreement or otherwise.

 

6.2                                 Entire Agreement; Amendment; Termination.

 

(a)                                  This Agreement sets forth the entire
understanding of the parties, and supersedes all prior agreements and all other
arrangements and communications, whether oral or written, with respect to the
subject matter hereof.

 

(b)                                 The Schedule of Stockholders may be amended
in writing by the Company to reflect changes in the composition of the
Stockholders and changes in their addresses or telecopy numbers that may occur
from time to time as a result of Permitted Transfers, Transfers permitted under
Article II hereof or any new issuance by the Company of Common Stock or Common
Stock Equivalents; provided, however, that no new issuance of Common Stock or
Common Stock Equivalents shall be effective unless and until the Person
receiving such securities (if not already a party hereto in such capacity)
executes and delivers to the Company an executed Joinder Agreement in accordance
with Section 2.13 hereof.  Amendments to the Schedule of Stockholders reflecting
Permitted Transfers or Transfers permitted under Article II hereof shall become
effective when the amended Schedule of Stockholders, and a copy of a Joinder
Agreement as executed by any new transferee in accordance with Section 2.13, are
filed with the Company.

 

(c)                                  Any other amendment to this Agreement shall
be in writing and shall require the written consent of (a) the Company,
(b) either the JWC Representative or the holders of a majority of Common Stock
Equivalents at the time held by the JWC Holders, and, (c) if adverse to the
interests of a particular Stockholder or Stockholder Group, then the consent of
each particular Stockholder or the holders of a majority of the Common Stock
Equivalents at the time held by such particular Stockholder Group, as the case
may be, to whose interest such amendment is adverse.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 6.2, this Agreement may be terminated at any time upon the written
consent of (i) the Company and (ii) the holders of a majority of the Common
Stock Equivalents at the time held by the Management Holders and (iii) the
holders of a majority of the Common Stock Equivalents at the time held by the
Halifax Holders and (iv) the holders of a majority of the Common Stock
Equivalents at the time held by the JWC Holders (or the JWC Representative),
each voting separately as a group.

 

6.3                                   Severability.  Any term or provision of
this Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.  If the
final judgment of a court of

 

33

--------------------------------------------------------------------------------


 

competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

 

6.4                                   Notices.  All notices, consents and other
communications required, or contemplated under this Agreement shall be in
writing and shall be delivered in the manner specified herein or, in the absence
of such specification, shall be deemed to have been duly given (i) 3 Business
Days after mailing by first class certified mail, postage prepaid, (ii) when
delivered by hand, (iii) upon confirmation of receipt by telecopy, or (iv) 1 day
after sending by overnight delivery service, to the respective addresses or
telecopy numbers of the parties set forth below:

 

(a)          For notices and communications to the Company:

 

c/o J.W. Childs Associates, L.P.
111 Huntington Avenue
Suite 2900
Boston, MA  02199
Attention: Edward D. Yun
Telecopy:  617-753-1101

 

and

 

InSight Health Services Holdings Corp.
c/o J.W. Childs Associates, L.P.
111 Huntington Avenue
Suite 2900
Boston, MA  02199
Attention: Edward D. Yun
Telecopy:  617-753-1101

 

(b)                                 For notices and communications to the
Stockholders, to the respective addresses or telecopy numbers set forth in the
Schedule of Stockholders.

 

(c)                                  With a copy in the case of the JWC Holders
and the Company to:

 

Kaye Scholer LLP

425 Park Avenue

New York, NY  10022

Attention:  Stephen C. Koval, Esq.

Telecopy:  212-836-8689

 

34

--------------------------------------------------------------------------------


 

(d)                                 With a copy in the case of the Halifax
Holders to:

 

The Halifax Group, L.L.C.
1133 Connecticut Avenue, N.W.
Suite 700
Washington, D.C.  20036
Attention:  David W. Dupree and Kenneth M. Doyle
Telecopy:  202-296-7133

 

(e)                                  With a copy in the case of the Management
Holders to:

 

InSight Health Services Corp.
4400 MacArthur Blvd., Suite 800
Newport Beach, CA 92660
Attention:  General Counsel and President
Telecopy:   (949) 476-0137

 

By notice complying with the foregoing provisions of this Section 6.4, each
party shall have the right to change the mailing address or telecopy numbers for
future notices and communications to such Party.

 

6.5                                 Binding Effect; Assignment.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and to
their respective transferees, successors, assigns, heirs and administrators,
provided that the rights under this Agreement may not be assigned except as
expressly provided herein.  No such assignment shall relieve an assignor of its
obligations hereunder.

 

6.6                                 Termination.  Without affecting any other
provision of this Agreement requiring termination of any rights in favor of any
Stockholder, Permitted Transferee or any other transferee of Common Stock
Equivalents, the provisions of Articles II and III (other than the indemnity and
contribution provisions set forth therein) of this Agreement shall terminate as
to such Stockholder, Permitted Transferee or other transferee, when, pursuant to
and in accordance with this Agreement, such Stockholder, Permitted Transferee or
other transferee, as the case may be, no longer owns any Common Stock
Equivalents.

 

6.7                                 Recapitalizations, Exchanges, etc.  The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to Common Stock Equivalents, to any and all shares of capital stock
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or in substitution of the Common Stock Equivalents, by reason
of a stock dividend, stock split, stock issuance, reverse stock split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.  Upon the occurrence of any such events, amounts (including the Cost
Price) hereunder shall be appropriately adjusted.

 

35

--------------------------------------------------------------------------------


 

6.8                                 JWC Representative.  Each JWC Holder hereby
designates and appoints (and each Permitted Transferee of each such JWC Holder
shall be deemed to have so designated and appointed) Steven G. Segal and Edward
D. Yun (so long as they are employees of J.W. Childs Associates, Inc. or its
Affiliates or successor entities), or either of them, with full power of
substitution (the “JWC Representative”) the representative of each such Person
to perform all such acts as are required, authorized or contemplated by this
Agreement to be performed by any such Person and hereby acknowledges that the
JWC Representative shall be the only Person authorized to take any action so
required, authorized or contemplated by this Agreement by each such Person. 
Each such Person further acknowledges that the foregoing appointment and
designation shall be deemed to be coupled with an interest and shall survive the
death or incapacity of such Person.  Each such Person hereby authorizes (and
each Permitted Transferee shall be deemed to have authorized) the other parties
hereto to disregard any notice or other action taken by such Person pursuant to
this Agreement except for the JWC Representative.  The other parties hereto are
and will be entitled to rely on any action so taken or any notice given by the
JWC Representative and are and will be entitled and authorized to give notices
only to the JWC Representative for any notice contemplated by this Agreement to
be given to any such Person.  A successor to the JWC Representative may be
chosen by the holders of a majority of the Common Stock Equivalents at the time
held by the JWC Holders, provided that written notice thereof is given by the
successor JWC Representative to the Company, the Halifax Holders, the Management
Holders, the Additional Holders and the other JWC Holders.

 

6.9                                 Halifax Representative.  Each Halifax Holder
hereby designates and appoints (and each Permitted Transferee of each such
Halifax Holder shall be deemed to have so designated and appointed) David W.
Dupree and Kenneth M. Doyle (so long as they are employees of Halifax Capital
Partners or its Affiliates or successor entities), or either of them, with full
power of substitution (the “Halifax Representative”) the representative of each
such Person to perform all such acts as are required, authorized or contemplated
by this Agreement to be performed by any such Person and hereby acknowledges
that the Halifax Representative shall be the only Person authorized to take any
action so required, authorized or contemplated by this Agreement by each such
Person.  Each such Person further acknowledges that the foregoing appointment
and designation shall be deemed to be coupled with an interest and shall survive
the death or incapacity of such Person.  Each such Person hereby authorizes (and
each Permitted Transferee shall be deemed to have authorized) the other parties
hereto to disregard any notice or other action taken by such Person pursuant to
this Agreement except for the Halifax Representative.  The other parties hereto
are and will be entitled to rely on any action so taken or any notice given by
the Halifax Representative and are and will be entitled and authorized to give
notices only to the Halifax Representative for any notice contemplated by this
Agreement to be given to any such Person.  A successor to the Halifax
Representative may be chosen by the holders of a majority of the Common Stock
Equivalents at the time held by the Halifax Holders, provided that written
notice thereof is given by the successor Halifax Representative to the Company,
the JWC Holders, the Management Holders, the Additional Holders and the other
Halifax Holders.

 

6.10                           Action Necessary to Effectuate the Agreement. 
The parties hereto agree to take or cause to be taken all such corporate and
other action as may be necessary to effect the intent and purposes of this
Agreement.

 

36

--------------------------------------------------------------------------------


 

6.11                           No Waiver.  No course of dealing and no delay on
the part of any party hereto in exercising any right, power or remedy conferred
by this Agreement shall operate as waiver thereof or otherwise prejudice such
party’s rights, powers and remedies.  No single or partial exercise of any
rights, powers or remedies conferred by this Agreement shall preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

6.12                           Counterparts.  This Agreement may be executed in
two or more counterparts (including Joinder Agreements as counterparts), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and all signatures need not appear on any one
counterpart.

 

6.13                           Headings, etc.  All headings and captions in this
Agreement are for purposes of references only and shall not be construed to
limit or affect the substance of this Agreement.  Words used in this Agreement,
regardless of the gender and number used, will be deemed and construed to
include any other gender, masculine, feminine, or neuter, and any other number,
singular or plural, as the context requires.  As used in this Agreement, the
word “including” is not limiting, and the word “or” is not exclusive.  The words
“this Agreement”, “hereto”, “herein”, “hereunder”, “hereof”, and words or
phrases of similar import refer to this Agreement as a whole, together with any
and all Schedules and Exhibits hereto, and not to any particular article,
section, subsection, paragraph, clause or other portion of this Agreement.

 

6.14                           Governing Law; Jurisdiction; Service of Process. 
This Agreement shall, in accordance with section 5-1401 of the General
Obligations Law of the State of New York, be governed by the laws of the State
of New York, without regard to any conflicts of laws principles thereof that
would call for the application of the laws of any other jurisdiction.  Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement may be brought against either of the parties in
the courts of the State of New York, or if it has or can acquire jurisdiction,
in the United States District Court for the Southern District of New York, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein.  Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world, whether within or without the State of New York.

 

6.15                           Confidentiality; Public Announcements.  No JWC
Holder, Halifax Holder, Management Holder or Additional Holder shall disclose or
use in any manner whatsoever, in whole or in part, any information concerning
the Company or any of its direct or indirect shareholders, or any of their
respective employees, directors or Subsidiaries or Affiliates (including,
without limitation, the JWC Holders) received on a confidential basis from the
Company or any other Person under or pursuant to this Agreement or any other
agreement with the Company including without limitation financial terms and
financial and organizational information contained in any documents, statements,
certificates, materials or information furnished, or to be furnished, by or on
behalf of the Company or any other Person in connection with the purchase or
ownership of any Common Stock Equivalent; provided, however, that the foregoing
shall not be construed, now or in the future, to apply to any information
reflected in any recorded document, information which is independently developed
by such Stockholder, information obtained from sources other than the Company or
any of its direct or indirect

 

37

--------------------------------------------------------------------------------


 

shareholders, or any of their respective employees, directors, Subsidiaries or
Affiliates (including without limitation the JWC Holders) or any of their
respective agents or representatives (including without limitation attorneys,
accountants, financial advisors, engineers and insurance brokers) or information
that is or becomes in the public domain, nor shall it be construed to prevent
such Stockholder from (i) making any disclosure of any information (A) if
required to do so by any statute, law, treaty, rule, regulation, order, decree,
writ, injunction or determination of any court or other governmental authority,
in each case applicable to or binding upon such Stockholder, (B) to any
governmental authority having or claiming authority to regulate or oversee any
aspect of such Stockholder business or that of the corporate parent or
affiliates of such Stockholder in connection with the exercise of such authority
or claimed authority, or (C) pursuant to subpoena; or (ii) making, on a
confidential basis, such disclosures as such Stockholder deem necessary or
appropriate to such Stockholder’s legal counsel, accountants (including outside
auditors) or general or managing partner; (iii) making such disclosures as such
Stockholder reasonably deem necessary or appropriate to any Transferee and/or
counsel to or other representatives of such bank or financial institution or
other entity, to which such Stockholder in good faith desires to Transfer all or
a portion of its interest in any Common Stock Equivalents; provided, however,
that such Transferee or counsel to or representative thereof , agree maintain
the confidentiality of such disclosures on the terms stated herein; or
(iv) making, on a confidential basis, disclosures of such information to current
Stockholders.

 

[Signatures on Following Pages]

 

38

--------------------------------------------------------------------------------


 

Fourth Amended and Restated Stockholders Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under SEAL as of the date first set forth above.

 

 

THE COMPANY:

 

 

 

INSIGHT HEALTH SERVICES HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Michael N. Cannizzaro

 

 

 

Name:

Michael N. Cannizzaro

 

 

Title:

President and Chief Executive
Officer

 

 

 

 

 

THE JWC HOLDERS:

 

 

 

J.W. CHILDS EQUITY PARTNERS II, L.P.

 

JWC-INSIGHT CO-INVEST LLC

 

 

 

 

By: JWC REPRESENTATIVE

 

 

 

 

 

 

/s/ Edward D. Yun

 

 

 

Edward D. Yun

 

 

 

 

 

THE HALIFAX HOLDERS:

 

 

 

HALIFAX CAPITAL PARTNERS, L.P.

 

DAVID W. DUPREE

 

 

 

 

By: HALIFAX REPRESENTATIVE

 

 

 

 

 

 

/s/ Kenneth M. Doyle

 

 

 

Kenneth M. Doyle

 

39

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF STOCKHOLDERS

 

JWC HOLDERS:

 

J.W. Childs Equity Partners II, L.P.

c/o J.W. Childs Associates, L.P.

111 Huntington Avenue

Suite 2900

Boston, MA  02199

Attention: Edward D. Yun

Telecopy:  617-753-1101

 

JWC-InSight Co-Invest LLC

c/o J.W. Childs Associates, L.P.

111 Huntington Avenue

Suite 2900

Boston, MA  02199

Attention: Edward D. Yun

Telecopy:  617-753-1101

 

HALIFAX HOLDERS:

 

Halifax Capital Partners, L.P.

c/o The Halifax Group, L.L.C.

1133 Connecticut Avenue, N.W.

Suite 700

Washington, D.C.  20036

Attention:  David W. Dupree and Kenneth M. Doyle

Telecopy:  202-296-7133

 

David W. Dupree

 

c/o The Halifax Group, L.L.C.

1133 Connecticut Avenue, N.W.

Suite 700

Washington, D.C.  20036

Telecopy:  202-296-7133

 

40

--------------------------------------------------------------------------------


 

MANAGEMENT HOLDERS:

 

Roy Assael

 

Robert J. Armstrong

 


MICHELLE BARRETT

 


DARRIN BEST

 


PATRICIA R. BLANK

 


MELINDA K. BOWERS

 


MICHAEL A. BOYLAN

 

William Brewer

 

Michael W. Brown

 


SHAWN M. CALLAHAN

 


MICHAEL N. CANNIZZARRO

 


JOHN P. CROW

 


GREGG DAVERSA

 

41

--------------------------------------------------------------------------------


 


GARY DEBLEY

 


JOSEPH F. DENNINGER

 


BRIAN G. DRAZBA

 


CHRISTINE DUARTE

 


JUDY ERBSTEIN

 


SHARON M. FANDEL

 


TRACY L. GALLOWAY

 

Patrick Githens

 

Mitch Hill

 

Michael Holmes

 

Bret W. Jorgensen

 

42

--------------------------------------------------------------------------------


 


ROBERT KEETHLER

 


CHARLES A. LEO

 


MARILYN U. MACNIVEN-YOUNG

 

Michael S. Madler

 


TIM MAHANNA

 


DOUG MARCOTTE

 


SUZANNE MARTIN

 


ROBERT MENTZER

 


JEFF MORRIN

 


NORMAN NIE

 


CHRIS O’BRIEN

 


LIBBY O’DELL

 

43

--------------------------------------------------------------------------------


 


BERNARD O’ROURKE

 


STEVEN T. PLOCHOCKI

 

Stephen Randall

 

Reginald B. Reynolds

 


BRYCE ROBINSON

 


JIM RUBY

 


DONALD SALYER

 

LOU SCHNIERER

 

MIKE SEPE

 

KENT E. TUHOLSKY

 

James M. Varcarolis

 


SYLVIA A. WESTER

 

44

--------------------------------------------------------------------------------


 

Brian W. Woodbury

 

Dirk Zerbel

 

45

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER AGREEMENT

 

The undersigned is executing and delivering this Joinder Agreement pursuant to
the Fourth Amended and Restated Stockholders’ Agreement, dated as of July 1,
2005 (the “Fourth Amended and Restated Stockholders’ Agreement”), among InSight
Health Services Holdings Corp., a Delaware corporation (the “Company”), the JWC
Holders, Halifax Holders, Management Holders and Additional Holders named
therein.

 

By executing and delivering this Joinder Agreement to the Company, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Fourth Amended and Restated Stockholders’ Agreement
in the same manner as if the undersigned were an original signatory to such
agreement as a                               Holder.  In connection therewith,
effective as of the date hereof the undersigned hereby makes the representations
and warranties contained in the Fourth Amended and Restated Stockholders’
Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the     day of                       , 20   .

 

 

 

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

 

Print Name of Stockholder

 

46

--------------------------------------------------------------------------------